         Case 1:21-cv-03785-LGS Document 25 Filed 08/10/21 Page 1 of 2
                                                                           21st Floor
                                                                           1251 Avenue of the Americas
                                                                           New York, NY 10020-1104

                                                                           Jeremy Chase
                                                                           212-489-8230 tel
                                                                           212-489-8340 fax
                                                      8/10/2021
                                                                           jeremychase@dwt.com




                                                     August 10, 2021

VIA ECF

Honorable Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Lyons v. Amazon.com, Inc., 1:21-cv-03785-LGS
               Letter Requesting Adjournment of September 10, 2021 Settlement Conference
               and to Appear Telephonically

Dear Judge Lehrburger:

        This firm is counsel to Defendant Amazon.com, Inc. (“Amazon”) in the above-referenced
action. We write pursuant to Your Honor’s Settlement Conference and Mediation Procedures to
request that the Court adjourn the settlement conference scheduled for September 10, 2021 and for
Amazon’s decision-making representative, Scott Sanford, to appear telephonically on the date of
the rescheduled conference.

       Amazon requests the adjournment of the conference because there was an internal
miscommunication and Mr. Sanford is unfortunately unavailable on September 10, 2021 to attend
the conference. Plaintiff has consented to this adjournment and both parties are available on the
mornings of either September 13 or September 15, 2021. We are, of course, amenable to appear
on other dates as the Court so orders.

        With respect to Amazon’s request for Mr. Sanford to appear telephonically, Mr. Sanford
resides in Seattle, Washington. Like Ms. Lyons, Mr. Sanford would have to travel five-plus hours
by plane to attend the settlement conference in person, and in light of the ongoing COVID-19
pandemic and the rise of the Delta variant, Mr. Sanford is concerned that cross-country travel could
put his health at risk. The undersigned will attend the settlement conference in person. Mr.
Sanford will be available and will participate in the entirety of the settlement conference
telephonically if the Court so permits.
        Case 1:21-cv-03785-LGS Document 25 Filed 08/10/21 Page 2 of 2




Hon. Robert Lehrburger
August 10, 2021
Page 2


                                          Respectfully,

                                          Davis Wright Tremaine LLP

                                          /s/ Jeremy Chase

                                          Jeremy Chase




                              8/10/2021
